MILLER, Judge.
Ex proprio motu we issued a show cause order questioning this court’s jurisdiction because the appeal from the trial court’s preliminary injunction was not perfected within fifteen days as required by LSA-C. C.P. art. 3612. Appellants did not reply to our show cause order. We dismiss the appeal.
The trial court judgment granting the preliminary injunction was signed January 16, 1976. On the same day defendants were granted a devolutive appeal conditioned on furnishing a $250 bond. The appeal bond was filed February 11, 1976.
An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment. LSA-C.C.P. art. 3612.
When the appeal bond is not timely filed, this court is without jurisdiction. Eyraud v. Com. on Alcoholic Beverage Control, 282 So.2d 578 (La.App. 1 Cir. 1973).
The appeal is dismissed at appellants’ cost.
APPEAL DISMISSED.